Citation Nr: 1707065	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1965 to March 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but was certified to the Board by the RO in Louisville, Kentucky.  In the August 2009 rating decision, the Cleveland RO denied service connection for right ear hearing loss, bilateral tinnitus, and posttraumatic stress disorder (PTSD), and granted service connection for left ear hearing loss with a noncompensable rating, effective May 23, 2008.  

In April 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge at the Louisville RO.  A transcript of the hearing has been associated with the record.  

These issues were previously remanded by the Board in July 2013 for further development.  They have been returned to the Board for further review.  

In an April 2014 rating decision, the Louisville RO granted service connection for bilateral tinnitus.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

In the same April 2014 rating decision, the Louisville RO granted service connection for PTSD with a 10 percent rating, effective May 23, 2008.  As this represented a full grant of the benefit sought with respect to that issue, it would no longer have been before the Board, but the Veteran has since perfected an appeal for an increased rating, bringing it back before the Board.  However, because the Veteran's July 2016 substantive appeal (VA Form 9) included a request for a video conference hearing before the Board that has not yet been fulfilled, this issue is not yet ripe for adjudication.  

In June 2016, the Veteran was notified that the Veterans Law Judge who held the April 2011 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and advised that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  Because more than 30 days have elapsed without response from the Veteran, the Board will consider the hearing loss claims on the evidence of record.  


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's right ear hearing loss is a result of service or etiologically related to in-service noise exposure.  

2.  During the period on appeal, the Veteran's bilateral hearing loss was not manifested by worse than a Level I hearing loss in each ear.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).  

2.  During the period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by June 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports.  The Veteran was provided VA examinations in May 2009 and April 2014.  The examinations were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  At the April 2014 examination, the Veteran stated in his own words that his hearing loss caused him to have problems understanding speech, especially in the presence of background noise, and that words tended to run together on the left side more than the right.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran and his spouse testified at a Board hearing in April 2011.  During the hearing, the Veterans Law Judge explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative have argued otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in July 2013 so that additional records could be obtained and so he could be afforded VA examinations.  These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.   See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Right Ear Hearing Loss - Service Connection

The Veteran contends that his right ear hearing loss was caused by noise exposure during his active duty service.  Specifically, he contends that his duties on an artillery crew in Vietnam required frequent exposure to artillery fire.  VA has granted service connection for left ear hearing loss based on the same exposure.  

During his October 1965 entrance examination, the Veteran denied any ear trouble and the examiner found his ears to be normal.  The examination also included an audiogram.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units and the military followed suit in November 1967.  Therefore, the Board has converted this audiogram from ASA standards to ISO standards to facilitate its analysis.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  The ASA is listed first, and the ISO equivalent is listed in parentheses.  The pure tone thresholds are as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
0 (15)
-5 (5)
-10 (0)
N/A
-10 (-5)
LEFT EAR
0 (15)
5 (15)
-10 (0)
N/A
10 (15)

During his February 1968 separation examination, the examiner found the Veteran's ears to be normal.  No report of the Veteran's medical history is included in the examination report.  This examination, instead of measuring the Veteran's hearing in terms of decibel thresholds at specific frequencies, used whispered voice tests, which indicated normal hearing.  Whispered voice tests cannot be considered reliable evidence that hearing loss did or did not occur.  

In a July 2008 statement, the Veteran reported extensive noise exposure during his active duty service, with onset of hearing loss during service.  He reported that he did not seek treatment at the time because he was "young and foolish."  He reported no significant occupational noise exposure in his work for a gas company after his active duty service.  He reported continuous, worsening hearing loss since discharge.  

In May 2009, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
10
10
20
30
LEFT EAR
10
15
10
35
85

Speech recognition was 94 percent in each ear.  The Veteran denied any history of significant civilian occupational or recreational noise exposure.  

The examiner opined that it was at least as likely as not that the Veteran's hearing loss was etiologically related to his active duty service.  The examiner's rationale for this opinion was that the whispered voice test used at separation was a gross assessment of hearing and should not be used to rule out hearing loss.  Because there was no reliable audiological data at separation, the examiner could not rule out hearing loss at separation.  Based on this examination, VA granted entitlement to service connection for left ear hearing loss.  However, VA denied entitlement to service connection for right ear hearing loss because, despite the examiner's diagnosis of bilateral sensorineural hearing loss, the Veteran's hearing examination results did not show right ear hearing loss sufficient to constitute a disability as defined by 38 C.F.R. § 3.385.  

During the April 2011 hearing, the Veteran testified as to the extent of his unprotected noise exposure in Vietnam and in training prior to deployment.  He also testified that he noticed a temporary loss of hearing immediately after exposure to artillery fire.  

In April 2014, the Veteran was afforded an additional VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
15
5
15
45
LEFT EAR
5
25
15
40
90

Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The Veteran reported that the gas company for which he worked required hearing testing after he became a supervisor and recommended hearing aids, which he did not obtain until retirement.  

The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was etiologically related to his active duty service.  The examiner's rationale for this opinion was that there was nothing to indicate that the Veteran had reported hearing loss during his active duty service or for many years thereafter.  The examiner also concluded that the Veteran had a history of occupational noise exposure and factored this into the rationale.

Of the probative medical opinions of record, one is favorable toward the Veteran's claim and the other is unfavorable.  The May 2009 VA examiner's opinion views the deficiencies in the Veteran's separation examination in the light most favorable to the Veteran.  VA accepted this examination as a sufficient basis on which to grant service connection for left ear hearing loss, and the only reason it was not considered a sufficient basis for the right ear was that the Veteran's right ear hearing loss was not yet at the threshold to be considered a disability under 38 C.F.R. § 3.385.  The April 2014 VA examiner's opinion views the deficiencies in the Veteran's separation examination in the light least favorable to the Veteran and extrapolates from the fact that the Veteran's employer tested his hearing that he had significant occupational noise exposure despite the Veteran's explicit statements to the contrary.  This conclusion does not account for the fact that testing did not begin until the Veteran became a supervisor.  

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  For the reasons stated above, the Board finds the May 2009 VA examiner's opinion the most probative and the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  The April 2014 VA examiner's opinion also fails to reflect consideration of the Veteran's lay statements concerning his in-service symptomatology, including hearing difficulties during service, his symptoms following service, and his reasons for not reporting hearing loss during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board finds that the Veteran's lay statements concerning the onset and continuity of his symptoms during and following his period of active duty are both competent and credible evidence of such.  Additionally, the Board finds that the May 2009 VA examiner's opinion supports the Veteran's claim.  In light of the totality of the circumstances, and after resolving all reasonable doubt in his favor, the evidence of record supports a finding that the Veteran's right ear hearing loss, like his left ear hearing loss, was due to in-service noise exposure.  Accordingly, the Board finds that the criteria for service connection for right ear hearing loss are met.    

Bilateral Hearing Loss - Increased Rating

The Veteran asserts that his service-connected hearing loss warrants a compensable rating.  

During the May 2009 VA examination, the Veteran reported difficulty hearing, which was worst when trying to hear conversations, particularly if he could not see the speaker's face.  The examiner noted significant functional impact in the form of difficulty with hearing and with social interaction.  38 C.F.R. § 4.10 (2016); see also Martinak, 21 Vet. App. 447.  The findings from the May 2009 VA examination, described above, require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

A November 2010 VA treatment record summarized the results of an audiology consultation regarding the possibility that the Veteran should begin using hearing aids, which included a hearing examination.  The consultation record does not note any specific pure tone thresholds, but describes normal hearing in the right ear from 250 Hz to 3000 Hz, sloping to a severe sensorineural hearing loss.  In the left ear, the record describes normal hearing from 250 Hz to 2000 Hz, sloping to profound at 4000 Hz and rising to a severe sensorineural hearing loss at 6000 Hz and 8000 Hz.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The audiology report is not adequate for rating purposes because it does not provide averages.  The November 2010 report is not for a VA Compensation and Pension examination.  

During the April 2011 hearing, the Veteran testified that he had begun to use hearing aids.  

During the April 2014 VA examination, the examiner noted functional impact in the form of difficulty understanding speech, especially in the presence of background noise.  The findings from the April 2014 VA examination, described above, require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  Id.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.  

An October 2015 VA treatment record summarized the results of an audiology consultation regarding the Veteran's hearing aids, which included a hearing examination.  The consultation record reveals pure tone threshold ranges of 15 to 85 decibels in the right ear and 15 to 90 decibels in the left ear, but does not specify the frequencies for these thresholds or provide enough of them to determine averages.  However, it describes moderately severe to severe sensorineural hearing loss in the right ear beginning at 4000 Hz and mild to profound sensorineural hearing loss in the left ear beginning at 1000 Hz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner indicated that the results were consistent with those obtained in April 2014.  The audiology report is not adequate for rating purposes because it does not provide averages.  The October 2015 audiology report is not a VA Compensation and Pension examination.  Because this report indicates that the Veteran's hearing had not worsened since the April 2014 VA examination, it is appropriate to continue to evaluate the Veteran's hearing based on the April 2014 VA examination report.  

The Veteran asserts that his hearing loss is worse than its currently assigned noncompensable rating.  He is competent to report a decrease in hearing acuity and his statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but his lay assertions do not constitute competent evidence to indicate that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran possesses the training or experience needed to accomplish these actions.  The probative value of his assertions is low.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veterans' bilateral hearing loss presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of problems understanding conversations, particularly in the presence of background noise, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in these situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a)).

Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


